Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


 In Re Estate of Elywn O. Doggett,                      Appeal from the County Court at Law of
 Deceased                                               Cherokee County, Texas (Tr. Ct. No.
                                                        P10698). Memorandum Opinion delivered
 No. 06-19-00034-CV                                     by Chief Justice Morriss, Justice Burgess
                                                        and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, John Doggett, pay all costs of this appeal.




                                                       RENDERED AUGUST 30, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk